UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the Month of August, Commission File Number: 33-99284 STENA AB (PUBL) (Translation of registrant's name into English) MASTHUGGSKAJEN, SE-, SWEDEN (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934:YesNoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-.………… SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 29, 2008 Stena AB (publ) By: Name: Staffan Hultgren Title: Director of Business Administration and Principal Financial Officer Stena AB and Consolidated Subsidiaries Forward-looking statements This Form 6-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Some of these statements can be identified by terms and phrases such as "anticipate," "should," "likely," "foresee," "believe," "estimate," "expect," "intend," "continue," "could," "may," "project," "plan," "predict," "will" and similar expressions and include references to assumptions that management believes are reasonable and relate to the future prospects, developments and business strategies. Such statements reflect the current views and assumptions with respect to future events and are subject to risks and uncertainties. As of January 1, 2008 the Company complies with International Reporting Standards (“IFRS”). The effects of the new accounting principles have been described in our 2007 Annual Report filed with the SEC. Many factors could cause the actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Factors that could cause the actual results to differ materially from those expressed or implied in such forward-looking statements, include, but are not limited to: - changes in general economic and business conditions; - unanticipated changes in laws and regulations; - changes in currency exchange rates and interest rates; - risks incident to vessel operations, including discharge of pollutants; - introduction of competing products and services by other companies; - changes in trading or travel patterns; - increases of costs of operations or the inability to meet efficiency or cost reduction objectives; - changes in business strategy; and - other risk factors listed in the reports furnished to the Securities and Exchange Commission from time to time. The Company does not intend, and undertakes no obligation, to revise the forward-looking statements included in this Form 6-K to reflect any future events or circumstances. The actual results, performance or achievements could differ materially from the results expressed or implied by these forward-looking statements. Table of Contents Page CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Income Statements for the three month periods ended June 30, 2007 and June 30, 2008 3 Condensed Consolidated Income Statements for the six month periods ended June 30, 2007 and June 30, 2008 4 Condensed Consolidated Balance Sheets as ofDecember 31, 2007 and June 30, 2008 5 Condensed Consolidated Statements of Cash Flow for the six month periods ended June 30, 2007 and June 30, 2008 6 Notes to Condensed Consolidated Financial Statements 7-8 OPERATING AND FINANCIAL REVIEW 9 - 20 OTHER FINANCIAL INFORMATION – RESTRICTED GROUP 21-25 2 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Three month periods ended June 30, 2007 June 30, 2008 SEK SEK $ (in millions) Revenues: Ferry operations 2,538 2,690 447 Drilling 916 1,267 210 Shipping 1,004 1,072 178 Property 494 518 86 New Businesses 571 710 118 Other - - - Total revenues 5,523 6,257 1,039 Net valuation on investment properties (77) (41) (7) Net gain on sales of assets 12 167 28 Total other income (65) 126 21 Direct operating expenses: Ferry operations (1,670) (1,874) (311) Drilling (418) (471) (78) Shipping (775) (829) (138) Property (194) (179) (30) New Businesses (460) (564) (94) Other (2) (3) - Total direct operating expenses (3,519) (3.920) (651) Selling and administrative expenses (564) (640) (106) Depreciation and amortization (419) (519) (86) Total operating expenses (4,502) (5,079) (843) Income from operations 956 1,034 217 Share of affiliated companies results 10 15 2 Financial income and expense: Dividends received 108 171 29 Gain (loss) on securities, net 623 278 46 Interest income 114 222 37 Interest expense (389) (275) (46) Foreign exchange gains (losses), net (47) 52 9 Other financial income (expense), net (32) (59) (10) Total financial income and expense 377 389 65 Minority interests (8) 3 0 Income before taxes 1,335 1,711 284 Income taxes (331) (197) (33) Net income 1,004 1,514 251 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 3 Stena AB and Consolidated Subsidiaries Condensed Consolidated Income Statements (unaudited) Sixmonth periods ended June 30, 2007 June 30, 2008 SEK SEK $ (in millions) Ferry operations 4,348 4,727 785 Drilling 1,834 2,400 399 Shipping 2,027 2,000 332 Property 988 1,035 172 New Businesses 980 1,187 197 Other 2 1 - Total revenues 10,179 11,350 1,885 Net valuation on investment properties (228) (140) (23) Net gain on sales of assets 101 200 33 Total other income (127) 60 10 Direct operating expenses: Ferry operations (3,009) (3,481) (578) Drilling (829) (951) (158) Shipping (1,592) (1,599) (266) Property (399) (374) (62) New Businesses (826) (973) (162) Other - (8) (1) Total direct operating expenses (6,655) (7,386) (1,227) Selling and administrative expenses (1,072) (1,231) (204) Depreciation and amortization (832) (1,012) (168) Total operating expenses (8,559) (9,629) (1,599) Income from operations 1,493 1,781 296 Share of affiliated companies results 12 38 6 Financial income and expense: Dividends received 118 192 32 Gain (loss) on securities, net 947 355 59 Interest income 391 466 78 Interest expense (798) (854) (142) Foreign exchange gains (losses), net 16 38 6 Other financial income (expense), net (170) (84) (14) Total financial income and expense 504 113 19 Minority interests (12) 2 - Income before taxes 1,997 1,934 321 Income taxes (317) 59 10 Net income 1,680 1,993 331 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 4 Stena AB and Consolidated Subsidiaries Condensed Consolidated Balance Sheets (unaudited) ASSETS December 31, 2007 June 30, 2008 SEK SEK $ (in millions) Noncurrent assets: Intangible assets 690 759 126 Tangible fixed assets: Vessels 15,343 15,636 2,597 Construction in progress 5,821 7,328 1,217 Equipment 867 824 137 Ports 1,092 1,010 168 Property 22,779 22,671 3,765 Total tangible fixed assets 45,902 47,469 7,884 Financial fixed assets: Investment in affiliated companies 1,403 1,785 296 Investment in VIEs 9,251 8,461 1,405 Marketable securities 7,674 5,506 915 Other assets 5,435 6,941 1,153 Total financial fixed assets 23,763 22,693 3,769 Total noncurrent assets 70,355 70,921 11,779 Current assets: Inventories 418 488 81 Trade debtors 2,670 2,846 473 Other receivables 3,197 3,341 555 Prepaid expenses and accrued income 996 1,340 223 Short-term investments 3,180 2,784 462 Cash and cash equivalents 708 1,165 193 Total current assets 11,169 11,964 1,987 Total assets 81,524 82,885 13,766 SHAREHOLDERS´ EQUITY AND LIABILITIES Shareholders’ equity: Share Capital 5 5 1 Reserves 26,196 28,226 4,688 Minority interests 171 158 26 Total shareholders’ equity 26,372 28,389 4,715 Noncurrent liabilities: Long-term debt 23,335 23,951 3,978 Debt in VIEs 8,021 7,428 1,234 Senior notes 5,973 5,510 915 Capitalized lease obligations 2,307 1,576 262 Other noncurrent liabilities 886 873 145 Pension liabilities 1,495 1,255 208 Other provisions 2,713 1,818 302 Deferred income taxes 4,121 4,506 748 Total noncurrent liabilities 48,851 46,917 7,792 Current liabilities: Short-term debt 962 745 124 Capitalized lease obligations 154 73 12 Trade accounts payable 1,113 1,235 205 Income tax payable 116 103 17 Other 599 907 151 Accrued costs and prepaid income 3,357 4,516 750 Total current liabilities 6,301 7,579 1,259 Total shareholders’ equity and liabilities 81,524 82,885 13,766 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 5 Stena AB and Consolidated Subsidiaries Condensed ConsolidatedStatements of Cash Flow (unaudited) Six month periods ended June 30, 2007 June 30, 2008 SEK SEK $ (in millions) Net cash flows from operating activities: Net income 1,680 1,993 331 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 832 1,012 168 Gain on sale of property, vessels and equipment (102) (200) (33) Gain on securities, net (947) (355) (59) Unrealized foreign exchange (gains) losses 70 89 15 Deferred income taxes 201 (159) (26) Minority interests 12 (2) - Provision for pensions (141) (128) (21) Net cash flows from trading securities (376) 94 16 Share of affiliated companies results (12) (38) (6) Dividend from affiliated companies - 38 6 Other non cash items 162 53 9 Receivables (908) 151 25 Prepaid expenses and accrued income (425) (355) (59) Inventories (94) (74) (12) Trade accounts payable 172 135 22 Accrued costs and prepaid income 1,143 1,328 220 Income tax payable (81) (11) (2) Other current liabilities 700 381 63 Net cash provided by operating activities 1,886 3,952 657 Net cash flows from investing activities: Purchase of intangible assets (31) (35) (6) Cash proceeds from sale of property, vessels and equipment 370 1,005 167 Capital expenditure on property, vessels and equipment (3,125) (4,474) (743) Purchase of subsidiaries, net of cash acquired - (55) (9) Investment in affiliated companies (652) (407) (68) Proceeds from sale of securities 3,737 4,104 682 Purchase of securities (6,271) (2,774) (461) Other investing activities (1) (336) (56) Net cash used in investing activities (5,973) (2,972) (494) Net cash flows from financing activities: Proceeds from issuance of debt 6,786 3,903 648 Principal payments on debt (1,728) (1,523) (253) Net change in borrowings on line-of-credit agreements 654 (2,252) (374) Principal payments on capital lease obligations (19) (543) (90) Net change in restricted cash accounts 1 3 - Dividends paid (550) (390) (65) Other financing activities (18) 7 1 Net cash provided by financing activities 5,126 (795) (133) Effect of exchange rate changes on cash and cash equivalents 109 272 45 Net change in cash and cash equivalents 1,148 457 75 Cash and cash equivalents at beginning of period 884 708 118 Cash and cash equivalents at end of period 2,032 1,165 193 The accompanying notes form an integral part of these Condensed Consolidated Financial Statements. 6 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Note 1 Basis of presentation The accompanying condensed consolidated financial statements present the financial position and results of operations of Stena AB (publ) and its subsidiaries (the “Company") and have been prepared in accordance with International Financial Reporting Standards (“IFRS”) (see also Note 4). The interim financial information included in the condensed consolidated financial statements is unaudited but reflects all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented. Interim results for the six months ended June 30, 2008 are not necessarily indicative of the results to be expected for the full year. Certain prior period amounts have been reclassified to conform with the current period's presentation. Solely for the convenience of the reader, the condensed financial statements for the most recent period have been translated into US dollars (“$”) using the noon buying rate on June 30, 2008 of $1 SEK 6.0208. Note 2 Segment information Three month periods Six month periods (SEK in millions) ended June 30, ended June 30, 2007 2008 2007 2008 Income from operations: Ferry operations 388 301 398 224 Drilling 300 504 620 896 Shipping: Roll-on/Roll-off vessels 23 12 37 37 Crude oil tankers 95 77 180 82 Other shipping (4) (4) (9) (5) Net gain on sale of vessels - - - 33 Total shipping Total shipping 114 85 208 147 Property: 256 261 498 566 Net gain on sale of properties 12 167 101 167 Net valuations on investment properties (77) (10) (228) (140) Total property 191 418 371 593 New Businesses 41 62 22 68 Other (78) (66) (126) (147) Total 956 1,304 1,493 1,781 Three month periods Six month periods (SEK in millions) ended June 30, ended June 30, 2007 2008 2007 2008 Depreciation and amortization: Ferry operations 238 255 477 504 Drilling 126 201 252 393 Shipping: Roll-on/Roll-off vessels 28 25 51 51 Crude oil tankers 5 23 9 31 Other shipping 3 3 7 6 Total shipping 36 51 67 88 Property 6 2 12 3 New Businesses 11 10 20 21 Other 2 2 4 3 Total 419 519 832 1,012 7 Stena AB and Consolidated Subsidiaries Notes to Condensed Consolidated Financial Statements (unaudited) Six month periods (SEK in millions) ended June 30, 2007 2008 Capital expenditures: Ferry operations 1,019 501 Drilling 1,650 2,146 Shipping: Roll-on/Roll-off vessels 257 0 Crude oil tankers - 1,231 Other shipping 3 0 Total shipping 260 1,231 Property 135 517 New Businesses 53 75 Other 8 4 Total 3,125 4,474 Note 3 Shareholders’ Equity Restricted reserves include both untaxed reserves (net of deferred taxes) and legal reserves. The legal reserves of SEK 208 million are not available for distribution as they are required to be held to meet statutory requirements in Sweden and other countries where group companies operate. The untaxed reserves may be distributed as dividends upon payment of the related taxes. The changes in shareholders’ equity for the period December 31, 2007 to June 30, 2008 are as follows: Total Share Restricted Unrestricted shareholders’ (SEK in millions) capital reserves reserves Minority equity Balance at December 31, 2007 5 716 25,480 171 26,372 Change in fair value of investments in equity securities -507 -507 Transfer between reserves 44 -44 Dividend -390 -390 Transfer to charitable trust -40 -40 Bunker fuel hedges 1,227 1,227 Total exchange differences arising on translation of foreign operations -33 -280 -15 -328 Equity hedges 62 62 Net income 1,991 2 1,993 Balance at June 30, 2008 5 727 27,499 158 28,389 Note 4 IFRS Information As of January 1, 2008 the Company complies with International Reporting Standards (“IFRS”) and International Financial Reporting Interpretations Committee (“IFRIC”) issued by the International Accounting Standards Board (“IASB”). This interim report has been prepared in accordance with IAS 34 “Interim Financial Reporting”. The accounting principles applied in preparing this report are described in the section “Reporting in accordance with IFRS as of 2008” in our 2007 Annual Report. In the section “Reporting in accordance with IFRS as of 2008”, the anticipated full-year effects on the income statement and the balance sheet are reported in tables that show the full-year change regarding shareholders´ and the period’s earnings. This report includes comparable tables for the second quarter of 2008 compared with the second quarter 2007 prepared in accordance with IFRS. 8 Stena AB and Consolidated Subsidiaries OPERATING AND FINANCIAL REVIEW The Company generates revenue primarily from ferry operations, chartering out its owned, chartered-in and leased Roll-on/Roll-off vessels, tankers and drilling rigs, managing tankers, sales of vessels and real estate rents. The period from June through September is the peak travel season for passengers in the ferry operations. Chartering activities are not significantly affected by seasonal fluctuations, but variations over the year may occur, among other things, as a consequence of vessel utilization rates, dry-docking and charter rates. Any sale or acquisitions of vessels, drilling rigs and real estate also has an impact on the results of each period. Highlights of the first six months of Stena Bulk took delivery of the three medium range tankers, Stena Italica, Stena Conqueror and Stena Conquest in the first quarter of 2008. On January 1, 2008, Stena Line acquired 100% of the shares in Sembo, a Swedish package holiday company, for SEK 61 million. On January 15, 2008, Stena Line exercised an option to acquire the day ferry Stena Aurora, operating on the Helsinborg-Helsingör route. In the first six months of 2008, the Company repurchased USD 18 million of the Senior Notes due 2013 and USD 43 million of the Senior Notes due After the year-end 2007, the financial leases for Stena DrillMax and the RoPax vessels Stena Trader and Stena Travellerwere terminated. As a consequence of the termination of the leases, the income that the five-year leases would have generated was reported in the first quarter of In the first quarter of 2008, gains of SEK 32 million were recorded on the sale of the RoRo vessel Stena Shipper and one new built product tanker. On May 1, 2008, a contract was signed for a fourth “ice-classed” DrillMax vessel with the Samsung Heavy Industry shipyard. The total investment is approximately USD 1.1 billion and the vessel will be delivered in the fourth quarter of 2011. In May 2008, Stena Bulk entered into an agreement to acquire one Aframax tanker, Stena Confidence, for a total price of USD 46.3 million.
